Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2018 was considered by the examiner. 

Election/Restrictions
Applicant’s election without traverse of Species 1 - Figs. 1-3 corresponding to claims 1, 2, and 5 in the reply filed on 11/04/2021 is acknowledged.
Claims 3, 4, 6, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/04/2021.

Specification
The disclosure is objected to because of the following informalities: 
In page 13 column 2 under embodiment 1  
Several uses of the word “meanwhile” are used while the intended word seems likely to be “otherwise”.  Such instances are found in paragraphs [0071], [0058], [0065], [0076].  
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Updating unit, angular speed derivation unit, acquisition unit, first converter, and second converter recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Claimed updating unit, angular speed derivation unit, acquisition unit, first converter, and second converter are recited as functional blocks implements by hardware, software, and/or a combination thereof per para [0035] of the specification.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 respectively of Fukushima (U.S. Patent No. US 11118910 B2) in view of Ohashi (WO 2013179359 A1). 
 Regarding claim 1, Claim 1 of Fukushima (US 11118910 B2) recites an angular speed derivation device that can be installed in a mobile object, comprising: an initial attitude derivation unit that derives an initial attitude in an Euler angle representation based on an output value of a triaxial acceleration sensor (claim 1 line 1: “an initial attitude in an Euler angle representation derived based on an output value of a triaxial acceleration sensor”); a first converter that converts the initial attitude in the Euler angle representation derived by the initial attitude derivation unit into an initial attitude represented by quaternion (claim 1 line 1-2: “a first converter that converts an initial attitude in an Euler angle representation derived based on an output value of a triaxial acceleration sensor into an initial attitude represented by a quaternion”); an updating unit that updates an attitude represented by quaternion by defining the initial attitude represented by quaternion and derived from conversion in the first converter as an initial value, and repeatedly solving a differential equation of the attitude represented by quaternion by successively substituting output values of the triaxial gyro sensor into the differential equation (claim 1 line 2-3: “an updating unit that updates an attitude represented by quaternion by defining the initial attitude represented by quaternion and derived from conversion in the first converter as an initial value, and repeatedly solving a differential equation of the attitude represented by quaternion by successively substituting output values of the triaxial gyro sensor into the differential equation”); a second converter that converts the attitude represented by quaternion and updated by the updating unit into an attitude in the Euler angle representation (claim 1 line 3-4: “a second converter that converts the attitude represented by quaternion and updated by the updating unit into an attitude in the Euler angle representation”); an angular speed derivation unit that derives an angular speed based on a time-dependent change in the attitude in the Euler angle representation derived from conversion in the second converter (claim 1 line 4-5: “an angular speed derivation unit that derives an angular speed based on a time-dependent change in the attitude in the Euler angle representation derived from conversion in the second converter”); an acquisition unit that acquires a speed of the mobile object (claim 1 line 5: “an output unit configured to output the angular speed derived by the angular speed derivation unit”); 
Claim 1 of Fukushima (US 11118910 B2) lacks a controller that adjusts a period of time for derivation by the initial attitude derivation unit based on a variance value of the output value of the triaxial acceleration sensor or a variance value of the output value of the triaxial gyro sensor, when the speed acquired by the acquisition unit is lower than a threshold value.
Ohashi teaches a controller that adjusts a period of time for derivation by the initial attitude derivation unit based on a variance value of the output value of the triaxial acceleration sensor or a variance value of the output value of the triaxial gyro sensor (p.26 lines 25-26: “wherein the first sensor is an acceleration sensor for detecting vibration”), when the speed acquired by the acquisition unit is lower than a threshold value (p. 26 lines 1-2: “comprising a stationary travel determination unit that determines whether the terminal is stationary or travelling”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified claim 1 as taught by Fukushima to include the teachings of Ohashi.  The resulting device would then provide more accurate measurements by reducing the contribution of vibrations to the determination of the vehicles attitude.    
Regarding claim 5, Claim 3 of Fukushima (US 11118910 B2) recites an angular speed derivation method adapted for an angular speed derivation device that can be installed in a VCJ-50221US42 mobile object, comprising: deriving an initial attitude in an Euler angle representation based on an output value of a triaxial acceleration sensor (claim 3 line 1-2: “converting an initial attitude in an Euler angle representation derived based on an output of a triaxial acceleration sensor”); converting the initial attitude in the Euler angle representation derived into an initial attitude represented by quaternion (claim 3 line 1-2: “converting an initial attitude in an Euler angle representation derived based on an output value of a triaxial acceleration sensor into an initial attitude represented by quaternion”); updating the attitude represented by quaternion by defining the initial attitude represented by quaternion derived from conversion as an initial value, and repeatedly solving a differential equation of the attitude represented by quaternion by successively substituting output values of a triaxial gyro sensor into the differential equation (claim 3 line 2-3: “updating an attitude represented by quaternion by defining the initial attitude represented by quaternion and derived from conversion in the first converter as an initial value; and repeatedly solving a differential equation of the attitude represented by quaternion by successively substituting output values of the triaxial gyro sensor into the differential equation”); converting the attitude represented by quaternion as updated into an attitude in the Euler angle representation (claim 3 line 3-4: “converting the attitude represented by quaternion as updated into an attitude in the Euler angle representation”); deriving an angular speed based on a time-dependent change in the attitude in the Euler angle representation derived from conversion (claim 3 line 4: “deriving an angular speed based on a time-dependent change in the attitude in the Euler angle representation as derived”); acquiring a speed of the mobile object (claim 3 line 5: “an output value of a speed sensor”).
Claim 3 of Fukushima (US 11118910 B2) lacks adjusting a period of time for derivation of the initial attitude in the Euler angle representation based on a variance value of the output value of the triaxial acceleration sensor or a variance value of the output value of the triaxial gyro sensor, when the speed acquired is lower than a threshold value.
Ohashi teaches adjusting a period of time for derivation of the initial attitude in the Euler angle representation based on a variance value of the output value of the triaxial acceleration sensor or a variance value of the output value of the triaxial gyro sensor (p.26 line 25-26: “wherein the first sensor is an acceleration sensor for detecting vibration“), when the speed acquired is lower than a threshold value (p. 26 lines 1-2: “comprising a stationary travel determination unit that determines whether the terminal is stationary or travelling”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Fukushima (US 11118910 B2) to include the teachings of Ohashi.  The resulting method would then provide more accurate measurements by reducing the contribution of vibrations to the determination of the vehicles attitude.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore (US 6061611 A) in view of Ohashi et al. (WO 2013179359 A1). 
Regarding claim 1, Whitmore teaches An angular speed derivation device that can be installed in a mobile object, comprising: an initial attitude derivation unit that derives an initial attitude in an Euler angle representation based on an output value of a triaxial acceleration sensor (Fig. 4 label 404: “3D kinematics equations module”); a first converter that converts the initial attitude in the Euler angle representation derived by the initial attitude derivation unit into an initial attitude represented by quaternion (Fig. 4 label 408: “quaternion transformation module”); an updating unit that updates an attitude represented by quaternion by defining the initial attitude represented by quaternion and derived from conversion in the first converter as an initial value, and repeatedly solving a differential equation of the attitude represented by quaternion by successively substituting output values of the triaxial gyro sensor into the differential equation (Fig. 4 label 308: “integration loop logic”); a second converter that converts the attitude represented by quaternion and updated by the updating unit into an attitude in the Euler angle representation (Fig. 6 label 606: “reverse quaternion transform module”); an angular speed derivation unit that derives an angular speed based on a time-dependent change in the attitude in the Euler angle representation derived from conversion in the second converter (Fig. 7 label 735: “angular velocity vector [p,q.r] to integration loop function” necessarily implies the existence of a converter unit (software or hardware) which takes the quaternion and time change information and derives an angular velocity (and therefore speed), Fig. 6 label 216: “Navigational processor”); an acquisition unit that acquires a speed of the mobile object (Fig. 6 label 216: “Navigational Processor”); 
Whitmore does not teach a controller that adjusts a period of time for derivation by the initial attitude derivation unit based on a variance value of the output value of the triaxial acceleration sensor or a variance value of the output value of the triaxial gyro sensor, when the speed acquired by the acquisition unit is lower than a threshold value.  
Ohashi does teach a controller that adjusts a period of time for derivation by the initial attitude derivation unit based on a variance value of the output value of the triaxial acceleration sensor or a variance value of the output value of the triaxial gyro sensor (p. 4 paragraph 5: “by using the median value when the dispersion values are collected for a certain period of time (this is called a large segment), the above noise can be prevented. Robust discrimination can be made”), when the speed acquired by the acquisition unit is lower than a threshold value (p. 11 paragraph 1: “the average speed mean v.sub.j is compared with a threshold value φ for determination of stationary travel”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Whitmore to include the teachings of Ohashi.  Including the controller of Ohashi would enable the system to use a longer time period when determining the acceleration and would thus eliminate the influence of short large accelerations when the vehicles speed is small. The resulting device would then provide more accurate measurements by reducing the contribution of vibrations to the determination of the vehicles attitude.    
Regarding claim 2, Whitmore in view of Ohashi further teaches the angular speed derivation device according to claim 1, wherein the controller extends the period of time for derivation as the variance value of the output value of the triaxial acceleration sensor or the variance value of the output value of the triaxial gyro sensor becomes larger (p. 4 paragraph 5 line 5: “large noise in the sensor), when the speed acquired by the acquisition unit is lower than the threshold value (p. 11 paragraph 1: “the average speed mean v.sub.j is compared with a threshold value φ for determination of stationary travel”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Whitmore to include the teachings of Ohashi.  Including the controller of Ohashi would enable the system to use a longer time period when determining the acceleration and would thus eliminate the influence of short large accelerations when the vehicles speed is small and the variance of the triaxial acceleration sensors output is large. The resulting device would then provide more accurate measurements by reducing the contribution of vibrations to the determination of the vehicles attitude.    

Regarding claim 5, Whitmore teaches an angular speed derivation method adapted for an angular speed derivation device that can be installed in a mobile object, comprising: deriving an initial attitude in an Euler angle representation based on an output value of a triaxial acceleration sensor (Fig. 7 label 725: “compute 3-D Euler angle kinematics equations”); converting the initial attitude in the Euler angle representation derived into an initial attitude represented by quaternion (Fig. 7 label 730: “transform Euler angles into quaternions”); updating the attitude represented by quaternion by defining the initial attitude represented by quaternion derived from conversion as an initial value, and repeatedly solving a differential equation of the attitude represented by quaternion by successively substituting output values of a triaxial gyro sensor into the differential equation (Fig. 5: “integration loop logic of the kinematics equations integrator”); converting the attitude represented by quaternion as updated into an attitude in the Euler angle representation (Fig. 9 label 910: “transform quaternion [a,b,c,d] into updated into Euler angles [θ, φ, ψ]”); deriving an angular speed based on a time-dependent change in the attitude in the Euler angle representation derived from conversion (Fig. 8 label 825: “average angular velocity vector [p, q, r] over the time step”); acquiring a speed of the mobile object (Fig. 8 label 810: “angular velocity vector [p, q, r] from initial computation function”). 
Whitmore does not teach adjusting a period of time for derivation of the initial attitude in the Euler angle representation based on a variance value of the output value of the triaxial acceleration sensor or a variance value of the output value of the triaxial gyro sensor, when the speed acquired is lower than a threshold value.
Ohashi does teach adjusting a period of time for derivation of the initial attitude in the Euler angle representation based on a variance value of the output value of the triaxial acceleration sensor or a variance value of the output value of the triaxial gyro sensor (p. 4 paragraph 5 line 5: “large noise in the sensor), when the speed acquired is lower than a threshold value ((p. 11 paragraph 1: “the average speed mean v .sub.j is compared with a threshold value φ for determination of stationary travel”)).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Whitmore to include the teachings of Ohashi.  Using a larger time period when the vehicles speed is less than some value and when the variance in the triaxial acceleration sensor is large would decrease errors in acceleration measurements. The resulting method would then provide more accurate measurements by reducing the contribution of vibrations to the determination of the vehicles attitude.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Liccardo (US 8,065,074 B1) has an inertial navigation system the accuracy of which is improved by other sensor assemblies (such as temperature) and using Kalman filtering on the data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868